DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021, has been entered. In response, the applicant amended claims 1, 3, 4, 12, 21, 26, and 27. Claims 1, 3, 4, 6, 7, 9, 11, 12, 15, 17, 19, 21-23, and 25-27 are further amended, claim(s) 10, 18, and 24 cancelled, and claim(s) 28-30 added as a result of the Examiner’s Amendment included herein (as authorized by Joseph Funston, registration number 69,939, on September 8, 2021). Claims 1, 3, 4, 6, 7, 9, 11, 12, 15, 17, 19, 21-23, and 25-30 are therefore pending and currently under consideration for patentability. 
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3, 4, 6, 7, 9, 11, 12, 15, 17, 19, 21-23, and 25-30 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Joseph Funston (registration number 69,939) on September 8, 2021. The application has been amended as follows: 


storing, by an advertisement server, a plurality of formats of an advertisement, the plurality of formats comprising an audio format, a visual format, and an audio-visual format;
associating, by the advertisement server, each of the plurality of formats with a corresponding correlation of data;
receiving, by the advertisement server from a first electronic device, indicating an active wireless communication link exists between the first electronic device and a second electronic device;
determining, by the advertisement server first electronic device is associated with a driver of a vehicle; 
determining, by the advertisement server 
identifying, by the advertisement server, a second format of the advertisement from the plurality of formats based on the correlation of data; and
transmitting, by the advertisement server to the second electronic device, the advertisement in the second format.

2. 	(Canceled)	

3. 	(Currently Amended)	The method of claim 1, wherein second electronic device is of the vehicle.

4. 	(Currently Amended)	The method of claim 1, further comprising transmitting, by the advertisement server to the first electronic device, the advertisement in a first format, wherein the first format comprises the audio format second format comprises the audio-visual format 

5.	(Canceled)	

6. 	(Currently Amended)	The method of claim 1, wherein determining the first electronic device is associated with the driver comprises determining a of the first electronic device exceeds a threshold

7. 	(Currently Amended)	The method of claim 1, wherein determining the first electronic device is associated with the driver comprises identifying first electronic device and the vehicle.

8. 	(Canceled)	

9. 	(Currently Amended)	The method of claim [[1]]6, wherein the speed is determined based on movement data comprising data from one or more of an accelerometer, a global positioning system (GPS) sensor, or communication strength signals.

10. 	(Canceled)

11. 	(Currently Amended)	The method of claim 1, wherein the correlation of data comprises second electronic device is a passenger of the vehicle.

12. 	(Currently Amended)	A system for distributing electronic advertisement content, the system comprising:
a memory storing instructions;
a processor in communication with the memory and configured to execute the instructions to cause the system to:
store a plurality of formats of an advertisement, the plurality of formats comprising an audio format, a visual format, and an audio-visual format;
associate each of the plurality of formats with a corresponding correlation of data;
a first electronic device, indicating an active wireless communication link exists between the first electronic device and a second electronic device;
determine, first electronic device is associated with a driver of a vehicle; 
determine, 
identify a second format of the advertisement from the plurality of formats based on the correlation of data; and
transmit to the second electronic device, the advertisement in the second format.

13.  – 14.	(Canceled)	

15. 	(Currently Amended)	The system of claim 12, wherein the instructions further cause the system to determine the first electronic device is associated with the driver when a speed of the first electronic device exceeds a threshold

16. 	(Canceled)	

17. 	(Currently Amended)	The system of claim [[12]]15, wherein the speed is determined based on movement data comprising data from one or more of an accelerometer, a global positioning system (GPS) sensor, or communication strength signals.

18. 	(Canceled)	

19. 	(Currently Amended)	The system of claim 12, wherein the correlation of data comprises second electronic device is a passenger of the vehicle.

20. 	(Canceled)	

21.	(Currently Amended)	A computer program product comprising instructions embodied on a non-transitory computer readable storage medium, wherein the instructions, when executed by a processor, cause an advertisement server to:
store a plurality of formats of an advertisement, the plurality of formats comprising an audio format, a visual format, and an audio-visual format;
associate each of the plurality of formats with a corresponding correlation of data;
receive, from a first electronic device, indicating an active wireless communication link exists between the first electronic device and a second electronic device;
determine, first electronic device is associated with a driver of a vehicle; 
determine, 
identify a second format of the advertisement from the plurality of formats based on the correlation of data; and
transmit to the second electronic device, the advertisement in the second format.

22. 	(Currently Amended)	The computer program product of claim 21, wherein instructions further cause the advertisement server to determine the first electronic device is associated with the driver when a of the first electronic device exceeds a threshold

23. 	(Currently Amended) The computer program product of claim [[21]]22, wherein the speed is determined based on movement data comprising data from one or more of an accelerometer, a global positioning system (GPS) sensor, or communication strength signals.



25. 	(Currently Amended ) The computer program product of claim 21, wherein the correlation of data comprises second electronic device is a passenger of the vehicle.

26. 	(Currently Amended)	The computer program product of claim 21, wherein second electronic device is of the vehicle.

27. 	(Currently Amended)	The computer program product of claim 21, wherein the instructions further cause the advertisement server to transmit the advertisement in a comprising the audio format to the first electronic device second format comprises the audio-visual format 

28. 	(New) The system of claim 12, wherein the instructions further cause the system to transmit the advertisement in a first format comprising the audio format to the first device, and wherein the second format comprises the audio-visual format.

29.	(New) The system of claim 12, wherein the instructions further cause the system to determine the first electronic device is associated with the driver if a communication connection is identified between the first electronic device and the vehicle.

30.	(New) The computer program product of claim 21, wherein the instructions further cause the advertisement server to determine the first electronic device is associated with the driver if a communication connection is identified between the first electronic device and the vehicle.



Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 11, 12, 15, 17, 19, 21-23, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Sato et al. (U.S. PG Pub No. 2003/0046164, March 6, 2003 - hereinafter "Sato”); Kramar et al. (U.S. PG Pub No. 2010/0332315, December 30, 2010 - hereinafter "Kramar”); Sherman (U.S. PG Pub No. 2006/0068840 March 30, 2006 - hereinafter "Sherman”); Dupray (U.S. PG Pub No. 2004/0198386 October 7, 2004 - hereinafter "Dupray”); Marcinkiewicz et al. (U.S. PG Pub No. 2009/0049119 February 19, 2009 - hereinafter "Marcinkiewicz”); and “How your iPhone could know when you’re in a moving car” (Verger, Rob published June 7, 2017 on PopularScienve.com) 

Sato discloses storing a plurality of ad formats and associating the formats with data correlations/contexts and receiving movement data and status indicator(s) from a mobile device and determining a correlation of data based on speed and status indicator (e.g., whether driving or passenger and/or context of vehicle) and determining an advertisement format to send to the mobile device based on this analysis. 
Kramer discloses storing a plurality of ad formats and associating the formats with data correlations/contexts and receiving movement data and status indicator(s) from a mobile device at an ad server and determining an advertisement format to send to the mobile device based on this information.
Sherman discloses receiving a the status indicator indicating a status of a passive communication connection between the electronic device and a vehicle to identify passengers in a vehicle.
Dupray discloses wherein the status indicator is-comprises a status of an active communication connection between the electronic device and a vehicle and determining the device is associated with a driver based on the connection.
Marcinkiewicz discloses wherein the status indicator is-comprises a status of an active communication connection between a second electronic device and a vehicle and determining the device is associated with a passenger based on the connection.


As per Claims 1, 12, and 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “receiving, by the advertisement server from a first electronic device, a status indicator indicating an active wireless communication link exists between the first electronic device and a second electronic device, determining, by the advertisement server the first electronic device is associated with a driver of a vehicle…identifying, by the advertisement server, a second format of the advertisement from the plurality of formats based on the correlation of data; and transmitting, by the advertisement server to the second electronic device, the advertisement in the second format”. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight A broadest reasonable interpretation of the claims, as evidenced by Applicant’s specification, requires receiving an indication of an active wireless communication link (e.g., Bluetooth, RFID is passive and therefore among those communications excluded from claim scope) between a first electronic device (e.g., a mobile phone associated with the driver of the vehicle – the “first electronic device” cannot be interpreted to be the vehicle or a component of the vehicle itself such as a Bluetooth transceiver or computer of the vehicle in accordance with the specification and prosecution history) and a second electronic device (e.g., a passengers mobile phone – again, the “second electronic device” cannot be interpreted to be the vehicle or a component of the vehicle itself such as a Bluetooth transceiver or computer of the vehicle in accordance with the specification and prosecution history) at an ad server. The ad server then determines a correlation of data based on the received status indication and selects an ad format based on the correlation to send to the second mobile device. The prior art discloses receiving indications of active and/or passive wireless connections between different mobile devices and the vehicle itself, and determining that the devices are either drivers or passengers accordingly. The prior art also discloses selecting ad formats based on correlations of data indicating a device is associated with a driver or passenger and further based on speed. The prior art also 

  Claims  3, 4, 6, 7, 9, 11, 15, 17, 19, 22, 23, and 25-30 depend upon claims 1, 12, or 21 and have all the limitations of claims 1, 12, or 21 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621